DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 03/16/20 is noted.

Priority
This application is a 371 of PCT/EP2018/074533 filed 09/12/2018 which further claims the benefit of EP 17191608.3 filed 09/18/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte et al. (U.S. Publication 2015/0038860).
In reference to claim 1, Fonte et al. discloses an apparatus for assessing a patient's vasculature (see paragraph 2 and Figure 1 wherein Fonte et al. discloses methods and systems for modeling of patent-specific estimates of blood flow.), comprising:
an input unit configured to receive at least one diagnostic image of the vasculature (see paragraphs 115-116, 131-134 and Figures 1-2, 4 wherein Fonte et al. discloses a computer which obtains patient specific anatomical data.  Fonte et al. discloses a CCTA imaging method yielding diagnostics imaging of a portion of the aorta and a proximal portion of the main coronary arteries and branches extending therefrom.  Fonte et al. also explicitly discloses that the anatomical data may be transferred over secure communications line such as a network to the computer.  Note, in view of the computer and network transfer of such anatomical data, the Examiner interprets at least the computer of Fonte et al. to at least inherently comprise an “input unit” to receive the image data.);
a modeling unit configured to generate, on the basis of the at least one diagnostic image, a physiological model comprising a geometric model of a first vessel in the vasculature (see paragraphs 115, 124, 140-141, 147 and Figures 1-2, 5-7 wherein Fonte et al. discloses using the CCTA data, a three-dimensional model the coronary vessels is generated.  Fonte et al. discloses this process, called segmentation, performed by the computer.  Fonte et al. explicitly discloses determining locations for certain surfaces of the vessels thereby contributing to determination of geometry of the overall myocardium.  Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “modeling unit.”);
an extraction unit configured to extract, on the basis of the geometric model, a plurality of geometric parameter values for a geometric parameter of the first vessel at a plurality of positions along a longitudinal axis of the first vessel (see paragraphs 115, 124, 140-141, 147, 151-152, 350 and Figures 1-2, 5-7 wherein Fonte et al. explicitly discloses determining locations for certain surfaces of the vessels thereby contributing to determination of geometry of the overall myocardium.  Fonte et al. further discloses determining centerlines of various vessels of the model.  Note, it is clear that the computing of geometry of the vessels along with their centerlines (longitudinal axis) in Fonte et al. is equivalent to “extract(ing)…a plurality of geometric parameter values…” of the claims.  Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “extracting unit.”); and
an evaluation unit configured to determine, from the plurality of geometric parameter values at the plurality of positions, a local change of the geometric parameter value at one or more candidate positions; predict, based on the local change, a presence of a second vessel branching from the first vessel; and output an indicator identifying the second vessel in the geometric model of the first vessel (see paragraphs 115, 124, 193, 270, 322-325, 347-350 and Figures 1-2, 8-11, 30-31 wherein Fonte et al. discloses calculating deformation characteristics of vessels using the determined centerlines or surface meshes of the modeled geometry.  Fonte et al. then discloses utilizing such information to compute a difference model to determine the strain experienced by a vessel.  Fonte et al. discloses simulating (e.g. predicting) blood pressure and shear stress experienced by the vessels, such can be calculated based on the centerline determination.  Even further, Fonte et al. discloses augmenting the model to generate branches of vessels, the branches also determined from the centerline characteristics.  Lastly, Fonte et al. discloses displaying the branches in an augmented model which the Examiner interprets itself as equivalent to “output(ing) an indicator…”  Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “evaluation unit.”).  (further see Response to Arguments below)
In reference to claim 2, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses the anatomical data as a CCTA (coronary computed tomographic angiography) (see paragraph 5 and 131).
In reference to claims 6-8, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses allowing for “seeds” to be input by a user, or simply generated via the computer system, to form the first initial model (see paragraph 144 and Figure 7) of which the Examiner deems equivalent to Applicant’s “defining a region of interest…”  Fonte et al. showing a portion of the first initial model generated by the seeds (see paragraph 144 and Figure 6).  Fonte et al. discloses repeating the process of using seeds in the segmentation process until entire portions of interest, e.g. portions of the aorta or main coronary arteries are segmented (see paragraph 144).  Font et al. discloses the computer comprising a display to display the three-dimensional model and any images generated associated with the calculated simulated blood pressure model, simulated blood flow model etc. (see paragraph 115 and Figure 1).  As can be seen in at least Figure 1, Fonte et al. discloses simulated flow and pressure models displayed “jointly.”
In reference to claims 9-11, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses the computer further determining a simulated blood pressure model via FFR (factional flow reserve) measurements taken from a patient (see paragraphs 7-8, 113-114, 122).  Fonte et al. discloses utilizing the three-dimensional model to perform blood flow modeling that can compute linear or nonlinear hemodynamic effects of blood flow through vessels (see paragraph 302).  Fonte et al. further explicitly discloses generating based upon inputs, a hemodynamic model including computed blood flow and pressure information at various locations throughout the three-dimensional model of the patient (see paragraph 346 and Figure 35).  Fonte et al. further discloses determining blood flow based upon patient resting conditions (see paragraphs 169-170 and Figure 9).
In reference to claim 12, claim 12 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 1, claim 12 recites a “method” of the invention of which the Examiner deems has, at least inherently, been disclosed in the above mentioned techniques of Fonte et al..
In reference to claim 15, claim 15 is similar in scope to claim 12 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 12, claim 15 recites a “non-transitory computer readable medium” and stored “program” of the invention.  Fonte et al. explicitly discloses the invention performed via a computer, the computer comprising a non-transitory computer readable medium which contains computer-executable programming instructions (see at least paragraph 12).
In reference to claim 16, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. further discloses utilizing a size of a particular intracranial or extracranial artery and in particular a diameter of a distal end, to determine a condition in analysis of blood flow (see paragraphs 370, 374 and Figure 38).

Allowable Subject Matter

Claims 3-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The cancellation of claim 14 and addition of claim 16 are noted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 09/02/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 09/02/22, with respect to the objection of claim 15 have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 8-10 of Applicant’s Remarks, filed 09/02/22, with respect to the 35 USC 101 rejection of claims 12-13 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  The Examiner finds the recited claims as eligible under 35 USC 101, that is although they may recite a method for assessing patient’s vasculature, they also recite additional elements that are sufficient to amount to significantly more than the judicial exception.  That is they recite elements that now generate an output based upon the processing recited in the claims and thus is sufficient under 35 USC 101.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 09/02/22, with respect to the 35 USC 101 rejection of claim 15 have been fully considered and are persuasive.  The 35 USC 101 rejection of this claim has been withdrawn since amendments remedy the previous issues.  The Examiner finds the recited claims as eligible under 35 USC 101 since they have been amended to recite statutory subject matter now directed to fall within one of the four statutory categories.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 09/02/22, with respect to the 35 USC 112 rejection of claims 5 and 11 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 12-13 of Applicant’s Remarks, filed 09/02/22, with respect to 35 USC 102 and 103 rejections of claims 3-5 and 13 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of these claims has been withdrawn since amendments overcome the prior art rejection.
Applicant's arguments filed 09/02/22 have been fully considered but they are not persuasive.
In reference to claims 1, 2 and 6-12, Applicant argues that the cited prior art of Fonte et al. does not disclose the newly amended limitations of predicting based on a local change of a determined geometric parameter, a presence of a second vessel branching from a first vessel and outputting an indicator identifying the second vessel in the geometric model (see pages 11-12 of Applicant’s Remarks).   In response, the Examiner disagrees.  Fonte et al. discloses calculating deformation characteristics of vessels using the determined centerlines or surface meshes.  Fonte et al. discloses augmenting a model to generate branches of vessels, the branches also determined from the centerline characteristics, the model augmented and showing the branches of which, themselves, can surely be interpreted as “indicators.”  Fonte et al. discloses utilizing such information to compute a difference model to determine the strain experienced by a vessel.  Fonte et al. discloses simulating (e.g. predicting) blood pressure and shear stress experienced by the vessels, such can be calculated based on the centerline determination.  It is clear that Fonte et al. discloses the determining of the “second vessels” or “branching” vessels and augmenting the 3D model to show such “branches.”  Therefore, the Examiner deems the application as Fonte et al. to teach the limitations of the claims as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/4/22